Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of the     day
of             , 2015 (the “Effective Date”), by and among CIVISTA BANCSHARES,
INC. (formerly known as FIRST CITIZENS BANC CORP), an Ohio corporation (the
“Corporation”), CIVISTA BANK (formerly known as THE CITIZENS BANKING COMPANY),
an Ohio bank (the “Bank”), and                             , an employee of the
Corporation and/or the Bank and/or of a subsidiary of either (the “Employee”).
The Corporation, the Bank and any subsidiary of either, that employs the
Employee are collectively referred to herein as the “Employer.”

WHEREAS, the Employer wishes to assure itself of the continuity of the
Employee’s services in the event of any actual change in control of the
Corporation; and

WHEREAS, the Employer and the Employee accordingly desire to enter into this
Agreement on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:

1. TERM OF AGREEMENT. The “Term” of this Agreement shall commence on the
Effective Date and shall continue through December 31, 2015; provided, however,
that on such date and on each December 31 thereafter, the Term of this Agreement
shall automatically be extended for one additional year unless, not later than
the preceding January 1 either party shall have given written notice to the
other that such party does not wish to extend the Term; and provided, however,
that if a Change in Control (as defined in Section 4 below) shall have occurred
during the original or any extended Term of this Agreement, the Term of this
Agreement shall continue for a period of twenty-four (24) calendar months
commencing with the calendar month in which such Change in Control occurs and
shall end upon the expiration of such twenty-four (24) month period.

2. RETENTION BONUS. If, during the Term, a Change in Control occurs, in
recognition of the Employee’s services during the period leading up to and
ending upon the consummation of such Change in Control, the Employer shall pay
to the Employee (within thirty (30) days after the date a Change in Control
occurs) a bonus in a lump sum amount equal to the sum of (A) one and one-half
(1 1⁄2) times the Employee’s annual base salary in effect during the twelve
(12) month period immediately preceding the date upon which a Change in Control
occurs, plus (B) the average of the cash value of the compensation, other than
the annual base salary, awarded to the Employee during the three (3) calendar
years immediately preceding the date upon which the Change in Control occurs. In
this Agreement, the “cash value of the compensation” shall be determined by the
full amount or face value of the compensation award without reduction due to any
restrictions, vesting periods or possible unasserted future clawbacks that may
apply to the compensation.

3. EMPLOYMENT AFTER A CHANGE IN CONTROL. If the Employee is in the employ of the
Employer on the date of a Change in Control, the Employer hereby agrees to
continue the Employee in its employ for the period commencing on the date of the
Change in Control and ending on the earlier of the last day of the Term of this
Agreement or the date of the Employee’s termination of employment described in
(i) or (ii) of this Section 3 (the “Employment Period”).



--------------------------------------------------------------------------------

During the Employment Period, the Employee shall hold such position with the
Employer and exercise such authority and perform such employment duties as are
commensurate with the Employee’s position, authority and duties immediately
prior to the Change in Control. The Employee agrees that during the Employment
Period the Employee shall devote full business time exclusively to the
Employee’s duties and perform such duties faithfully and efficiently; provided,
however, that nothing in this Agreement shall prevent either (i) the Employee
from voluntarily resigning from employment upon at least sixty (60) days’
written notice to the Employer under circumstances which do not constitute a
Termination (as defined below in Section 6), or (ii) the Employer terminating
the Employee for “Cause” as defined in Section 6 hereof or for any other reason
or no reason.

4. CHANGE IN CONTROL. For purposes of this Agreement, a “Change in Control”
means the happening of any of the following:

A. Any Person (other than those Persons in control of the Corporation and/or the
Bank, as applicable, as of the Effective Date, or other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
and/or the Bank, as applicable) becomes the beneficial owner (within the meaning
of the Securities Exchange Act of 1934, as amended and the rules and regulations
promulgated thereunder (the “Exchange Act”)), directly or indirectly, of
securities of the Corporation and/or the Bank, as applicable, representing fifty
percent (50%) or more of the combined voting power of the Corporation’s (or the
Bank’s, as applicable) then outstanding securities; or

B. During any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the board of directors of the Corporation (and any new director,
whose election by the Corporation’s stockholders or the Bank’s stockholders, as
applicable, was approved by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was so approved), cease for any reason
to constitute a majority thereof; or

C. The consummation of (A) a plan of complete liquidation of the Corporation or
the Bank; or (B) an agreement for the sale or disposition of all or
substantially all the Corporation’s or Bank’s assets; or (C) a merger,
consolidation, or reorganization of the Corporation and/or the Bank with or
involving any other corporation, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Corporation or
the Bank (as applicable) outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), at least fifty percent (50%) of the
combined voting power of the voting securities of the Corporation or the Bank
(as applicable) (or such surviving entity) outstanding immediately after such
merger, consolidation, or reorganization.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Employee, if the Employee is part of a purchasing group which
consummates the Change in Control transaction. The Employee shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Employee is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or



--------------------------------------------------------------------------------

group which is otherwise not significant, as determined prior to the Change in
Control by a majority of the non-employee continuing directors of the
Corporation, as applicable).

As used herein, the term “Person” shall have the meaning ascribed to such term
in the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d). The term “Person” shall not include the
Corporation or the Bank, any officer or director of the Corporation, the Bank,
or a subsidiary of the Corporation or the Bank, or a group controlled by such
directors or officers, or any employee benefit plan of the Corporation, the
Bank, or a subsidiary of the Corporation or Bank; provided, however, that the
term “Person” shall include any individual who is a director or an officer on
the Effective Date, and who as of the Effective Date beneficially owned five
percent (5%) or more of the voting shares of common stock of the Corporation, or
a group controlled by such director or officer.

5. COMPENSATION DURING THE EMPLOYMENT PERIOD. During the Employment Period, the
Employee shall be compensated as follows:

A. The Employee shall receive compensation which is not less than the total
compensation, including the base salary, incentive compensation and any other
compensation paid by the Employer to the Employee, whether in cash or in any
other form during the year immediately prior to the Employment Period; and

B. The Employee shall be eligible to participate in the Employer employee
benefit plans which are not materially less favorable to the Employee than the
Employer employee benefit plans in which the Employee participated in
immediately prior to the Employment Period.

6. TERMINATION. For purposes of this Agreement, the term “Termination” shall
mean termination of the employment of the Employee during the Employment Period
either (i) by the Employer, for any reason other than death, Disability (as
defined below), or Cause (as described below), or (ii) by resignation of the
Employee upon the occurrence of one or more of the following events:

A. A significant change in the nature or scope of the Employee’s authorities or
duties from those described in Section 3 above, a breach of any of the
provisions of Section 5 above, or the breach by the Employer of any other
provision of this Agreement;

B. The relocation of the Employee’s office to a location more than thirty-five
(35) miles from the location of the Employee’s office immediately prior to the
Employment Period;

C. The failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement as contemplated in
Section 16 below.

The date of the Employee’s Termination under this Section 6 shall be the date
specified by the Employee or the Employer, as the case may be, in a written
notice to the other party complying with the requirements of Section 12 below.
For purposes of this Agreement, the Employee shall be considered to have a
“Disability” during the period in which the Employee is unable, by reason of a
medically determinable physical or mental impairment, to engage in the material
and substantial



--------------------------------------------------------------------------------

duties of the Employee’s regular occupation, which condition is expected to be
permanent. For purposes of this Agreement, the term “Cause” means, in the
reasonable judgment of the Board of Directors of the Employer, (i) the willful
and continued failure by the Employee to substantially perform the Employee’s
duties with the Employer after written notification by the Employer, or (ii) the
willful engaging by the Employee in conduct which is demonstrably injurious to
the Employer, monetarily or otherwise, or (iii) the engaging by the Employee in
egregious misconduct involving moral turpitude. For purposes of this Agreement,
no act, or failure to act, on the Employee’s part shall be deemed “willful”
unless done, or omitted to be done, by the Employee not in good faith and
without reasonable belief that such action was in the best interest of the
Employer.

7. SEVERANCE PAYMENTS. In the event of a Termination described in Section 6
above, the Employee shall be entitled to receive (in addition to the Employee’s
unpaid salary, accrued vacation pay and unreimbursed business expenses through
and including the date of Termination) whichever of the following, A. or B.,
that the Employee shall select (which selection shall be by written notice from
the Employee to the Employer, and in the event the Employee fails to so select,
the Employee shall be deemed to have selected B.):

A. For a period of twelve (12) consecutive calendar months after the Employee’s
Termination, he will not, without the Employer’s written consent, either
directly or indirectly engage in, make any investment in or have any interest in
any business in competition with the Employer’s business that is located or
conducting business in any county in which the Employer conducted business on
the date of his Termination. In consideration thereof, the Employee shall be
entitled to receive a lump sum payment in cash no later than thirty
(30) business days after the date of Termination equal to the sum of:

 

  i. an amount equal to one (1) times (a) the Employee’s annual base salary in
effect immediately prior to the date of Termination, plus (b) the cash value of
all other compensation (determined by the full amount or face value of the
compensation award without reduction due to any restrictions, vesting periods or
possible unasserted future clawbacks that may apply to the compensation), other
the annual base salary, awarded to the Employee during the year immediately
preceding the date of Termination; and

 

  ii.

an amount equal to eighteen (18) multiplied by the amount of the monthly COBRA
premium for family coverage in effect under the Employer’s group health plan on
the date of Termination (provided, however, if upon the issuance of future
regulatory or other guidance, the foregoing formula would constitute or create a
discriminatory insured plan of the Employer in violation of Sections 2716(a) and
2716(b) of the Public Health Service Act (as added by Section 1001(5) of the
Patient Protection and Affordable Care Act, as amended by Section 10101(d)
thereof) (a “Discriminatory Insured Plan”), the Employer and the Employee agree
to amend such formula in a manner that shall provide substantially the same
economic



--------------------------------------------------------------------------------

  benefit to the Employee but shall not be a Discriminatory Insured Plan.

The parties recognize that the Employer will have no adequate remedy at law for
breach by the Employee of the restrictions imposed by this Section 7A. and that
the Employer could suffer substantial and irreparable damage if he breaches any
of these restrictions. For this reason, the Employee agrees that, if the
Employee breaches any of the restrictions imposed under this Section 7.A., the
Employer may seek a temporary and/or permanent injunction to restrain any breach
or threatened breach of these restrictions or a decree of specific performance,
mandamus, or other appropriate remedy to enforce compliance with the
restrictions imposed under this Section 7.A.

B. The amount of One Dollar ($1.00).

8. EXCESS PARACHUTE PAYMENT LIMITATION. Notwithstanding any other provision of
this Agreement, if the sum of the payments to the Employee described in this
Agreement and in any other agreement, program, or plan between the Employee and
the Employer (or an affiliate of the Employer) attributable to the same Change
in Control constitute “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (“Code”)),
the Employer shall reduce the amounts otherwise payable to the Employee under
this Agreement so that the Employee’s total “parachute payment” (as defined in
Code Section 280G(b)(2)(A)) under this Agreement and any other agreements,
programs, or plans shall be One Thousand Dollars ($1,000) less than the amount
that would be an “excess parachute payment.”

9. WITHHOLDING. All payments to the Employee under this Agreement will be
subject to all applicable withholding of state and federal taxes.

10. CONFIDENTIALITY AND NON-SOLICITATION. The Employee agrees that:

A. Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that the Employee has express
authorization from the Employer, the Employee agrees to keep secret and
confidential all non-public information concerning the Employer (or any entity
controlled by the Employer) which was acquired by or disclosed to the Employee
during the course of the Employee’s employment with the Employer (or any entity
controlled by the Employer), and not to disclose the same, either directly or
indirectly, to any other person, firm or business entity or to use it in any
way.

B. Except to the extent that the Employee has express authorization from the
Employer, while the Employee is employed by the Employer and for a period of
twelve (12) months after the date of the Employee’s Termination or other
termination of employment with the Employer, the Employee covenants and agrees
that Employee will not (whether for the Employee or for any other person,
business, partnership, association, firm, company or corporation) initiate
contact with, solicit, divert or take away any of the Employer’s (i) customers
(entities or individuals from which the Employer, or any entity controlled by
the Employer, received or receives payment for services), or (ii) employees (or
employees of any entity controlled by the Employer).

11. MITIGATION AND SET-OFF. The Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise.



--------------------------------------------------------------------------------

The Employer shall not be entitled to set off against the amounts payable to the
Employee under this Agreement any amounts earned by the Employee in other
employment after termination of employment with the Employer, or any amounts
which might have been earned by the Employee in other employment had he sought
such other employment.

12. NOTICES. Any notice of Termination of the Employee’s employment by the
Employer or the Employee for any reason under Section 6 above shall be upon no
less than fifteen (15) days’ and no greater than forty-four (45) days’ advance
written notice to the other party. Any notices, requests, demand and other
communications provided for by this Agreement shall be sufficient if in writing
and if sent by registered or certified mail to the Employee at the last address
the Employee has filed in writing with the Employer or, in the case of the
Employer, to the attention of the Secretary of the Employer, at its principal
executive offices.

13. NON-ALIENATION. The Employee shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no amounts payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this Section 13 shall limit the Employee’s rights or powers
to dispose of the Employee’s property by Last Will and Testament or limit any
rights or powers which the Employee’s executor or administrator would otherwise
have. This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, designees, devisees, and legatees. If the Employee should die
while any amount is still payable to the Employee hereunder had the Employee
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to the Employee’s designees, devisees, or legatee, or if there
are none, to the Employee’s estate.

14. GOVERNING LAW. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Ohio, without application of conflict
of laws provisions thereunder.

15. ENTIRE AGREEMENT; AMENDMENT. This Agreement constitutes the entire agreement
of the parties with respect to this matter and supersedes any other agreement,
communication or representation between the parties, oral or written, covering
the same subject matter. This Agreement may be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person and,
except as specifically provided in Section 16 hereof, so long as the Employee
lives, no person, other than the parties hereto, shall have any rights under or
interest in this Agreement or the subject matter hereof.

16. SUCCESSORS TO THE EMPLOYER. This Agreement shall be binding upon and inure
to the benefit of the Employer and any successor of the Employer. The Employer
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Employer to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Employer would be required to
perform it if no succession had taken place.

17. EMPLOYMENT STATUS. Nothing herein contained shall be deemed to create an
employment agreement between the Employer and the Employee, providing for the
employment of the Employee by the Employer for any fixed period of time. The
Employee’s employment with the



--------------------------------------------------------------------------------

Employer is terminable at will by the Employer or the Employee, and each shall
have the right to terminate the Employee’s employment with the Employer at any
time, with or without Cause, subject to (i) the notice provisions of this
Agreement, and (ii) the Employer’s obligation to provide severance payments if
and as required by Section 7. Upon a termination of the Employee’s employment
prior to the date of a Change in Control, there shall be no rights of the
Employee under this Agreement.

18. SEVERABILITY. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

19. SURVIVAL. Notwithstanding any other provision of this Agreement to the
contrary, Sections 10 and 16 shall survive the termination of this Agreement and
the termination of the Employee’s employment with the Employer.

20. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
any one of which shall be deemed the original without reference to the others.

(The balance of this page was intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and the Employer have executed this Agreement
as of the day and year first above written, but on the dates indicated below
each.

 

EMPLOYEE: Signature:  

 

Printed Name:  

 

Address:  

 

 

Date:  

 

 

CORPORATION: CIVISTA BANCSHARES, INC., formerly known as FIRST CITIZENS BANC
CORP) By:  

 

Title:  

 

Date:  

 

 

BANK: CIVISTA BANK (formerly known as THE CITIZENS BANKING COMPANY) By:  

 

Title:  

 

Date:  

 